DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits of Application 16/634,198. Claims 16-30 are currently pending.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 16-17 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seki et al. (EP 1647513 A2).
	Regarding claim 16, Seki et al. disclose:
An elevator system (figure 1) comprising:
a first elevator car (cage 3A, figure 1) movable in a first elevator shaft (path 1A, figure 1) in a vertical 	direction; 
a closed first support means (rope 4Aa, figure 4, structural equivalent of the belt or one or more cables 	as described in Applicant’s specification) guided about a lower deflection roller (rope fastening 	pulley 17, figure 5) and an upper deflection roller (a second rope fastening pulley 17, figure 5, 	the upper and lower parts of rope 4Aa are guided around fastening pulleys 17) in the first 	elevator shaft; 
a first drive machine (drive motor 23a, figure 1) driving the first support means (4Aa, via differential gear 	6a, figure 1); 
a first coupling device (rope fastener support 14, figure 5) arranged on the first elevator car (3A); wherein the first support means (4Aa) has a first primary coupling element (rope fastener 5, figure 5) 	which, when coupled to the first coupling device (14), produces a drive connection between the 	first elevator car (3A) and the first support means (4Aa) whereby the first elevator car can be 	moved in the first elevator shaft (1A) by the first support means driven by the first drive 	machine (23a); and 
wherein the first primary coupling element (5) is a connection element that connects two free ends of 	the first support means together (free ends of rope 4Aa are connected in rope fastener 5 via 	terminal 18b, figure 5).  
	Regarding claim 17, Seki et al. further disclose:
wherein the first coupling device (14) is coupled to and cannot be decoupled from the first primary coupling element (5) during a normal operation of the elevator system such that there is a continuous drive connection between the first elevator car and the first support means during the normal operation (rope fastener support 14 and rope fastener 5 are capable of being decoupled, however, they cannot be decoupled during a normal operation of the elevator system).  
	Regarding claim 28, Seki et al. further disclose:
including a guide (rope fastener guide rail 13A, figure 1) guiding the first primary coupling element in the first elevator shaft during movement of the first elevator car.  
	Regarding claim 29, Seki et al. further disclose:
including a second coupling device (second rope fastener support 14, see figure 2 for clear representation of both coupling devices on cage 3A) arranged on the first elevator car whereby the first and second coupling devices simultaneously couple to coupling elements (5) of two different support means (ropes 4A and 4B, figure 2).  
	Regarding claim 30, Seki et al. further disclose:
wherein the first and second coupling devices (14) are arranged on opposite sides of the first elevator car (see figure 2).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (EP 1647513 A2) in view of Dudde et al. (US 9758347 B2).
	Regarding claim 27, Seki et al. teach:
The elevator system according to Claim 16.
	Seki et al. do not teach:
wherein the first support means is a belt.  
	However, Dudde et al. teach:
An elevator system (figure 1),
wherein the first support means (hoistway belt 16a, figure 1) is a belt.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a belt as the first support means as taught by Dudde et al. in the elevator system of Seki et al. for improved traction on the pulleys and higher resistance to fatigue and wear. Belts also provide quieter operation and do not require lubrication so less maintenance is necessary.

Allowable Subject Matter
	Claim 18, and claims 19-26 that depend from claim 18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of records fails to disclose or render obvious all of the limitations of claim 18. Seki et al. discloses an elevator system containing all of the limitations of claim 16, however, it would not have been obvious to one of ordinary skill in the art to modify the elevator system so the first coupling device and the first primary coupling element could be coupled and decoupled during a normal operation. The complex roping and pulley system of Seki et al. is designed so the connection between the coupling devices and coupling elements of the support means is constantly maintained and the coupling elements (rope fasteners) are guided during movement of the elevator car in a way that never loses the drive connection between the ropes and the car. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 20150438765 A1, WO-2015013684-A2, US-20170267490-A1, US-20160251202-A1, and EP-1935827-A1 are cited to show elevator systems with belt or cable fasteners attached to the elevator cars. US-7469774-B2 is cited to show a belt fastening device to connect an end of a belt in an elevator system. US 9248994 B2, US-20210147183-A1, US-20140291074-A1, and EP-2070860-A1 are cited to show elevator systems with multiple cars movable vertically and horizontally in more than one shaft. WO-2011161104-A1, US-20110024239-A1, and US-9132991-B2 are cited to show elevator systems with adjustable connections on the cars. JP-03177293-A and JP-09030756-A are cited to show elevator systems with multiple cars that attach and detach from the drive means.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654